Hooker, J.
Certain taxes levied upon defendant’s land for the year 1890 were held to be illegal for want of a lawful equalization, and the court so decreed upon petition filed by the auditor general. This decree was rendered in the spring of 1893, and these taxes were included in the statement of rejected taxes forwarded by the auditor general. At its following October session the board of supervisors adopted the following report of its committee to which the statement was referred:

“To the Hon. Board of Supervisors of Oceana Co., Mich.

“ Gentlemen: Your committee on rejected taxes respectfully report and recommend that the following amounts be reassessed on the same description in the several townships as set forth in the statement hereto attached and made a part of this report. All of which we respectfully submit.
“Charles W. Brown,
“R. B. Artlip,
“E. L. Benton,
“ Committee.”
On petition filed by the auditor general for an adjudication upon delinquent taxes of 1893, the court decreed the new levy to be illegal, because of the former adjudication, as to the tax of 1890, and rendered a decree for the regular tax of 1893 only.
The invalid equalization of 1890 rendered so much of the tax for that year illegal as was affected by or dependent upon the equalization. The amounts of county and State taxes were so dependent. On the other hand, township, school, and other local taxes, and levies wherein the rate is definitely fixed by law, would not be; and as to such as were not, the court might have rendered a decree in favor of the State. Apparently, however, the entire tax was held invalid, and the board seems to have reassessed all. The record states that such decree was based upon an invalid equalization, and, if this is true, it is plain that some of such taxes were absolutely void, *474while the remainder were as plainly valid. The former could not lawfully be reassessed against the same land, for there is no method for supplying the necessary equalization. On the other hand, there is nothing to prevent such reassessment of the latter, unless the decree must be held to be an adjudication that they are absolutely void, or the statute permitting such reassessment cannot be held applicable to taxes rejected by the court, because intended only to reach rejections by the auditor general.
The law makes it the duty of the auditor general to make a statement of rejected taxes, which are withheld from sale, and forward the same to the county treasurers, the amounts being charged back to the county. Pub. Acts 1893, p. 398, §§ 95, 96. If they have not been paid, and are taxes which were lawfully ordered, they may be reassessed, either upon the identical lands or the township at large. Id.; Pub. Acts 1889, p. 260, §§ 80-82; Pub. Acts 1891, p. 312, § 70. It is manifest that rejected taxes, whether rejected because of irregularities discovered by the auditor general, or those which come to his notice by adjudication, must be charged back to the counties, inasmuch as the counties have previously received credit for them when they were returned; and they must all be reassessed in one form or another in order to make the county whole. Where the decree upon its face conclusively shows that the sale was denied upon a ground which should not preclude reassessment upon the land previously assessed, no good reason occurs to us why we should say that the owner should be relieved at the expense of the township. In this case it does so appear, and we think that the decree appealed from was erroneous in holding the tax of 1890 illegal as to the township, highway, school, library, and mill taxes. Chamberlain v. City of St. Ignace, 92 Mich. 332; Shelden v. Toionship of Marion, 101 Mich. *475256. To that extent it should be modified, and in other respects affirmed.
Ordered accordingly.
Grant, Montgomery, and Moore, JJ., concurred. Long, O. J., did not sit.